     Case 2:15-cv-01598-JAM-KJN Document 95 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL LENOIR SMITH,                              No. 2:15-cv-1598 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    SGT. GREGORY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 22, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Plaintiff filed objections to

23   the findings and recommendations. Defendants filed a response. Plaintiff filed a reply. On

24   November 23, 2020, plaintiff filed an addition to his reply. (ECF No. 94.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:15-cv-01598-JAM-KJN Document 95 Filed 12/08/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed September 22, 2020, are adopted in full;
 3         2. Plaintiff’s motion for summary judgment (ECF No. 80) is denied; and
 4         3. Defendants’ motion for summary judgment (ECF No. 79) is granted.
 5

 6
     DATED: December 7, 2020                  /s/ John A. Mendez
 7
                                              THE HONORABLE JOHN A. MENDEZ
 8                                            UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
